
	

114 S2756 IS: Iran Cyber Sanctions Act of 2016
U.S. Senate
2016-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2756
		IN THE SENATE OF THE UNITED STATES
		
			April 6, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To impose sanctions with respect to Iranian persons responsible for knowingly engaging in
			 significant activities undermining cybersecurity, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Iran Cyber Sanctions Act of 2016.
		2.Imposition of sanctions with respect to Iranian persons responsible for knowingly engaging in
			 significant activities undermining cybersecurity
			(a)Cybersecurity report required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that describes significant activities undermining cybersecurity conducted by Iranian persons against the Government of the United States or any United States person.
 (2)InformationThe report required under paragraph (1) shall include the following: (A)The identity of Iranian persons that have knowingly engaged in, directed, or provided material support for significant activities undermining cybersecurity described in paragraph (1).
 (B)A description of the conduct engaged in by each Iranian person identified under subparagraph (A). (C)An assessment of the extent to which the Government of Iran or another foreign government has provided material support in the conduct of significant activities undermining cybersecurity described in paragraph (1).
 (D)A strategy to counter efforts by Iranian persons to conduct significant activities undermining cybersecurity described in paragraph (1), including efforts to engage foreign governments to halt the capability of Iranian persons to conduct those activities.
					(3)Form
 The report required under paragraph (1) shall be submitted in unclassified form but may include a classified annex.
				(b)Designation of persons
 (1)In generalExcept as provided in paragraph (2), the President shall include on the specially designated nationals and blocked persons list maintained by the Office of Foreign Assets Control of the Department of the Treasury—
 (A)any Iranian person identified under subsection (a)(2)(A); and (B)any Iranian person for which the Department of Justice has issued an indictment in connection with significant activities undermining cybersecurity against the Government of the United States or any United States person.
 (2)ExceptionThe President is not required to include a person described in paragraph (1)(B) on the specially designated nationals and blocked persons list maintained by the Office of Foreign Assets Control of the Department of the Treasury if the President submits to the appropriate congressional committees an explanation of the reasons for not including that person on that list.
 (c)Presidential briefings to CongressNot later than 180 days after the date of the enactment of this Act, and periodically thereafter, the President shall provide a briefing to the appropriate congressional committees on efforts to implement this section.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
 (2)Iranian personThe term Iranian person means— (A)an individual who is a citizen or national of Iran; and
 (B)an entity organized under the laws of Iran or otherwise subject to the jurisdiction of the Government of Iran.
 (3)Significant activities undermining cybersecurityThe term significant activities undermining cybersecurity includes— (A)significant efforts to—
 (i)deny access to or degrade, disrupt, or destroy an information and communications technology system or network; or
 (ii)exfiltrate information from such a system or network without authorization; (B)significant destructive malware attacks;
 (C)significant denial of service activities; and (D)such other significant activities as may be described in regulations prescribed to implement this section.
 (4)United States personThe term United States person means— (A)an individual who is a citizen of the United States or an alien lawfully admitted for permanent residence to the United States; and
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					
